BURGESS, J.
On the 10th day of November, 1908, the prosecuting attorney of Webster county filed in the circuit court of said county an information, duly verified, charging the defendant with unlawfully and wilfully practicing medicine and surgery, and attempting to treat the sick and afflicted, without first having obtained a license from the State Board of Health. After arraignment and plea of not guilty, defendant was placed upon trial, the jury returning a verdict of guilty, assessing his punishment at a fine of fifty dollars. Judgment was entered in accordance with the verdict, and defendant appealed to this court.
This being an appeal from a conviction under an information charging the defendant' with a misdemeanor, and there being no constitutional question properly raised so as to give this court jurisdiction, the cause is ordered transferred to the Springfield Court of Appeals.
All concur.